El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Fernando Olivencia promovió nn espediente para acredi-tar el dominio de una finca rústica sita en el barrio de Alto Sano del municipio de Las Marías, qne fné debidamente inscrito en mayo 26 de 1925 sin defecto alguno en el Regis-tro de la Propiedad de Mayagüez. En el expediente de do-minio aparecía qne Fernando Olivencia tenía 42 años de edad y era casado con Carmen Valladares. Esta última murió en diciembre 9 de 1925. Una declaratoria de here-deros fué obtenida en abril 9 de 1926 y los herederos eran el esposo y sus dos hijos menores de edad. Al ser presen-tada esta declaratoria para sn inscripción el registrador de la propiedad de Mayagüez la inscribió con un defecto sub-sanable como sigue:
“Se hace, constar que dicha inscripción se verifica con el defecto subsanable de no acreditarse que Carmen Valladares fuera la esposa de Fernando Olivencia al adquirir éste la finca.”
Según Fernando Olivencia él adquirió esta propiedad en el 1914 cuando era soltero. Sn matrimonio con Carmen Valladares se efectuó eu el 1920. Después de exponer *153estos hechos previos en la petición al registrador con el fin de subsanar el defecto, el peticionario continuó diciendo qne aunque la finca aparecía como su propiedad privada era sn deseo que se considerase como perteneciente a la sociedad conyugal, en vista de que después de su matrimonio se ha-bían hecho ciertas mejoras en la misma; y por la razón adicional de que él deseaba qne sus hijos tuvieran alguna participación en dicha finca, y qne no defraudaba • con ello, a ninguna persona y especialmente a ninguna otra sociedad de gananciales, perjudicándose tan sólo a sí mismo. El re-gistrador rehusó considerar qne se había subsanado el de-fecto substancialmente, por el fundamento de qne del regis-tro no aparecía qne entre el 1914 y 1920 el peticionario no había contraído otro matrimonio. El peticionario entonces acudió a la Corte de Distrito de Mayagüez y obtuvo una or-den declarativa de que él era soltero en el 1914 cuando ad-quirió la propiedad. Al presentarse esta orden y declara-ción jurada del peticionario al registrador, éste rehusó con-siderar el defecto subsanado y sostuvo qne la actuación de la corte confirmaba su posición. La declaración jurada del peticionario exponía que éste nunca había estado casado con nadie excepto con Carmen Valladares, pero una declaración jurada no es la forma de hacer aparecer un hecho que se desea hacer constar en el registro. La objeción del regis-trador de que no aparecía que el peticionario no había con-traído matrimonio entre 1914 y 3920 permanecía sin alterar.
 Además opinamos fuertemente que no puede convertirse propiedad privada en propiedad conyugal por la mera voluntad de uno de los esposos. Es muy probable que en este caso no se perjudicara a nadie más que al peticionario, pero esta forma de transmutación,, en otro caso podría dar lugar a fraude a acreedores y quizás a otras personas. Probablemente si el registrador hubiese tenido to-dos los hechos ante sí y les hubiese dado debida consideración, habría negado la inscripción de la declaratoria de he-*154rederos. El inscribió con defecto snbsanable y no vemos cómo ese defecto pneda subsanarse.

La nota del registrador■ debe ser confirmada.